DETAILED ACTION
This is in regards to Corrected Notice of Allowance in the matter of App. # 16/405,207.  Claims 1, 3-12, 14-35 have been examined.  Claims 2 and 13 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Kuo (Reg. # 69,433) on 12/23/20.
The application has been amended as follows: 

1. (Currently Amended) A method performed by a user equipment (UE) for wireless communication, the method comprising: receiving an indicator of resource allocation for a plurality of UEs, wherein the indicator of resource allocation includes a bitmap indicating which UEs in the plurality of UEs reported a negative acknowledgement for a prior downlink transmission; determining, based at least on a 

2. (Canceled)

3. (Currently Amended) The method of claim [[2]]1, wherein the determining resources comprises determining a number of resource blocks associated with a group of the grouping to which the UE belongs and identifying a location of the number of resource blocks based on a predefined mapping of resources for UEs within the group.

4. (Original) The method of claim 3, wherein the number of resource blocks associated with the group is based on a modulation and coding scheme (MCS) associated with UEs in the group.

5. (Original) The method of claim 1, wherein the indicator of resource allocation comprises a group Physical Downlink Control Channel (PDCCH) for allocating resources for a particular group of the grouping.

6. (Currently Amended) The method of claim 5, wherein the indicator of resource allocation includes a bitmap indicating which UEs in the particular group reported a negative acknowledgement for a prior downlink transmission.



8. (Currently Amended) The method of claim 7, wherein the determining resources comprises determining that resources assigned to the particular group are uniformly divided among each UE within the particular group that reported a negative acknowledgement for a prior downlink transmission.

9. (Currently Amended) The method of claim 6, wherein the indicator of resource allocation further includes a starting resource index and a number of resources allocated to each UE within the particular group that reported a negative acknowledgement for a prior downlink transmission.

10. (Original) The method of claim 5, further comprising monitoring for the group PDCCH based on the UE belonging to the particular group.

11. (Currently Amended) An apparatus for wireless communications, comprising: a processor; memory coupled-with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: receive an indicator of resource allocation for a plurality of UEs, wherein the indicator of resource allocation includes a bitmap indicating which UEs in the plurality of UEs reported a negative acknowledgement for a prior downlink transmission; determine, based at least 

12. (Original) The apparatus of claim 11, wherein the data comprises a retransmission of a prior missed transmission.

13. (Canceled)

14. (Currently Amended) The apparatus of claim [[13]]11, wherein the determining resources comprises determining a number of resource blocks associated with a group of the grouping to which the UE belongs and identifying a location of the number of resource blocks based on a predefined mapping of resources for UEs within the group.

15. (Original) The apparatus of claim 14, wherein the number of resource blocks associated with the group is based on a modulation and coding scheme (MCS) associated with UEs in the group.

16. (Original) The apparatus of claim 11, wherein the indicator of resource allocation comprises a group Physical Downlink Control Channel (PDCCH) for allocating resources for a particular group of the grouping.

downlink transmission.

18. (Original) The apparatus of claim 17, wherein the indicator of resource allocation further includes a starting and ending resource index for resources assigned to the particular group.

19. (Currently Amended) The apparatus of claim 16, wherein the determining resources comprises determining that resources assigned to the particular group are uniformly divided among each UE within the particular group that reported a negative acknowledgement for a prior downlink transmission.

20. (Currently Amended) The apparatus of claim 17, wherein the indicator of resource allocation further includes a starting resource index and a number of resources allocated to each UE within the particular group that reported a negative acknowledgement for a prior downlink transmission.

21. (Original) The apparatus of claim 16, wherein the instructions are further operable to cause the apparatus to monitor for the group PDCCH based on the UE belonging to the particular group.



23. (Currently Amended) A method for wireless communication, comprising: receiving a plurality of acknowledgement reports from a plurality of user equipments (UEs), the plurality of acknowledgement reports acknowledging whether a downlink transmission was received by UEs in the plurality of UEs; determining, based on a grouping of the plurality of UEs, a resource allocation for each UE in the plurality of UEs from which a negative acknowledgement was received; and transmitting an indicator of the resource allocation, wherein the indicator of the resource allocation includes a bitmap indicating which UEs in the plurality of UEs reported a negative acknowledgement for a prior downlink transmission.

24. (Original) The method of claim 23, further comprising determining the grouping based on at least one of channel conditions, aggregation level requirement, or modulation and coding scheme (MCS) for each UE in the plurality of UEs.

25. (Original) The method of claim 24, wherein UEs with similar channel conditions, aggregation level requirement, or MCS are grouped into a same group.

26. (Cancelled).

23, wherein the indicator of resource allocation comprises a group Physical Downlink Control Channel (PDCCH) for allocating resources for a particular group of the grouping.

28. (Original) The method of claim 27, further comprising transmitting a separate group PDCCH for each group of the grouping.

29. (Currently Amended) The method of claim 27, wherein the indicator of resource allocation includes a bitmap indicating which UEs in the particular group reported a negative acknowledgement for a prior downlink transmission.

30. (Original) The method of claim 29, wherein the indicator of resource allocation further includes a starting and ending resource index for resources assigned to the particular group.

31. (Currently Amended) The method of claim 29, wherein the indicator of resource allocation further includes a starting resource index and a number of resources allocated to each UE within the particular group that reported a negative acknowledgement for a prior downlink transmission.

32. (New) An apparatus for wireless communications, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to: receive a 

33. (New) The apparatus of claim 32, further comprising instructions operable to determine the grouping based on at least one of channel conditions, aggregation level requirement, or modulation and coding scheme (MCS) for each UE in the plurality of UEs.

34. (New) The apparatus of claim 33, wherein UEs with similar channel conditions, aggregation level requirement, or MCS are grouped into a same group.

35. (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: independent claims 1, 11, 23, and 32 teach, among other things, … receiving an indicator of resource allocation for a plurality of UEs, wherein the indicator of resource allocation includes a bitmap indicating which UEs in the plurality of UEs reported a negative acknowledgement for a prior downlink transmission.
Independent claims 1, 11, 23, and 32 when taken as a whole constitute allowable subject matter on grounds of non-obviousness in view of the cited prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1, 3-12, 14-25, 27-34 have been allowed.  Claims 2, 13, 26, and 35 have been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468